DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (2013/0065436) in view of Itou (8,523,619).
With regard to claim 1, Hirabayashi teaches, as shown in figure 1: “A terminal metal fitting T comprising: a tubular box portion 10 receiving a counterpart terminal; a terminal spring 24 extending from an inner wall surface (bottom surface of 10 in figure 1) of the box portion 10 on a base side (right side in figure 1) toward a tip side (left side in figure 1) opposite the base side to press and contact the counterpart terminal; 

Hirabayashi does not teach: “the deformation restriction portion having a chamfered portion to contact the terminal spring”.
In the same field of endeavor before the effective filing date of the claimed invention, Itou teaches, shown in figures 1-2: “the deformation restriction portion 18 having a chamfered portion 45 to contact the terminal spring 42”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Itou in order to give the spring a more room to bend without allowing the spring to break.

With regard to claim 2, Hirabayashi as modified by Itou teaches: “The terminal metal fitting according to claim 1”, as shown above.
.
Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive.  Applicant argues with respect to claim 1 that the cited reference Hirabayashi does not teach the claimed supporting point portion and lance.  The Examiner respectfully disagrees, since, firstly, the supporting point portion 21 does extend obliquely and then forwardly, and so has a cantilevered shape.  Secondly, since the lock projection is received in an area vacated by the supporting point portion when it is cut and bent upwards. In Hirabayashi figure 1, it is clear that if the supporting point portion were not cut and bent to form the supporting point portion, but instead remained flush with the base 23, the lock projection would, in fact, hit it as it pushed towards the interior of the box portion. Therefore, Hirabayashi still reads on the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	February 20, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831